 342325 NLRB No. 49DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The settlements (one between the General Counsel and the Re-spondent Union and one between the General Counsel and the Re-
spondent Employer) provided that the Respondents would not give
effect to the above-cited union-security clause unless the clause also
provided that the employees only need pay the Union™s periodic
dues and initiation fees. The settlements also indicated that the
Charging Party had been reimbursed for any moneys wrongfully
withheld from him. Further, the settlements provided that all em-ployees would be given notice of their Beck rights to object to pay-ing dues for nonrepresentational union expenditures, and that all em-
ployees who objected to paying full union dues would be reim-
bursed.2Bloom v. NLRB, 30 F.3d 1001 (8th Cir. 1994).3323 NLRB No. 31 (Feb. 27, 1997).4Revg. Paperworkers Local 1033 (Weyerhaeuser Paper Co.), 320NLRB 349 (1995).Group Health, Inc. and Gary BloomOffice and Professional Employees InternationalUnion, Local 12 and Gary Bloom. Cases 18ŒCAŒ12025 and 18ŒCBŒ3144February 2, 1998SUPPLEMENTAL DECISION AND ORDER ONREMANDBYCHAIRMANGOULDAND
MEMBERSFOX,LIEBMAN, HURTGEN, ANDBRAMEThis case is before the National Labor RelationsBoard pursuant to the Board™s request for a remand
from the Eighth Circuit, which was granted on Novem-
ber 4, 1997. On January 8, 1998, the Respondent Em-
ployer and the Respondent Union filed a motion to
amend the settlement agreements. We accept the
Eighth Circuit™s decision in Bloom v. NLRB, 30 F.3d1001 (1994), as the law of the case, grant the motion
to amend the settlement agreements and approve the
second revised settlement agreements as consistent
with the court™s decision in Bloom and as comportingwith the Board™s Independent Stave analysis for ap-proving settlement agreements.Procedural HistoryOn January 26, 1993, the Board approved the stipu-lation of facts in this case and transferred the proceed-
ing to the Board. The stipulation indicated that the Re-
spondent Employer and the Respondent Union were
parties to a collective-bargaining agreement containing
the following union-security clause:All Employees of the Employer subject to theterms of this Agreement shall, as a condition of
continued employment, become and remain mem-
bers in good standing in the Union, and all such
Employees subsequently hired shall make applica-
tion and become members of the Union within
thirty-one (31) days. ...
The stipulation also indicated that union dues and initi-ation fees were withheld from the pay of Charging
Party Gary A. Bloom without his authorization, and
that he was advised by the Union that he must join the
Union or it would seek his discharge.On May 10, 1993, the General Counsel filed withthe Board a motion for approval of settlement agree-
ments.1The Board granted this motion by unpublishedOrder dated September 29, 1993. Thereafter, theCharging Party filed a petition for review with the
Eighth Circuit.On July 27, 1994, the Eighth Circuit Court of Ap-peals issued a decision granting the Charging Party™s
petition for review and remanding the case to the
Board, finding that because the union-security clause
was unlawfully applied, it must be expunged from the
parties™ collective-bargaining agreement.2On June 2,1995, the General Counsel filed a second motion for
approval of settlement agreements. These revised set-
tlement agreements provided that the above union-se-
curity clause would be expunged and a new union-se-
curity clause substituted. On February 27, 1997, the
Board issued a Decision and Order approving the re-
vised settlement agreements (Group Health II).3TheCharging Party again petitioned for review of the
Board™s decision.While this case was pending before the Eighth Cir-cuit, the Sixth Circuit, on September 8, 1997, issued
its decision in Buzenius v. NLRB, 124 F.3d 788 (6thCir. 1997).4Thereafter, the Board, as then-constituted,requested that the Eighth Circuit remand the instant
case to the Board for consideration in light of
Buzenius. This request was granted by order of No-vember 4, 1997. All of the parties filed statements of
position with respect to the Board™s request for remand
from the Eighth Circuit.On January 8, 1998, in response to the Board™s re-quest for remand from the Eighth Circuit, the Union
and the Employer filed with the Board a motion to
amend the previously revised settlement agreements
which the Board has granted. As amended, the revised
agreements (hereinafter referred to as the ‚‚second re-
vised settlement agreements™™) provide for the
expunction of the ‚‚members in good standing™™ union-
security clause that the Eighth Circuit found in Bloomhad been unlawfully interpreted and applied, and for
substitution of a new union-security clause as follows:All Employees of the Employer subject to theterms of this Agreement shall, as a condition of
continued employment, become and remain mem-
bers in the Union, and all such Employees subse-
quently hired shall become members of the Union
within thirty-one (31) calendar days, within the
requirements of the National Labor Relations Act.
Union membership is required only to the extent
that Employees must pay either (i) the Union™sVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00342Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 343GROUP HEALTH, INC.5Thus, the agreements include provisions for notice to each em-ployee in the bargaining unit of changes to the union-security clause
and of employees™ rights and obligations under that clause.6Noting that the Board traditionally does not reconsider precedentwhen it is reviewing a settlement agreement, the General Counsel
has urged the Board not to do so here.7487 U.S. 735 (1988).8473 U.S. 95 (1985).9On January 26, 1993, the Board approved the stipulation of factsin this case and the proceeding was transferred to the Board. There-
after, the General Counsel filed, and the Board approved, two dif-
ferent settlement agreements. Because of this, briefs on the merits
of the stipulation have never been filed. Moreover, since the date of
the Board™s request to the Eighth Circuit for remand, one Board
member has departed, and three new members have joined the
Board.10Member Hurtgen wishes to emphasize his view that he is notnecessarily endorsing the clause involved herein. He agrees only that
it is not inconsistent with the Eighth Circuit law of the case and is
a satisfactory settlement under that law. In another context, he might
well hold that the Board as a matter of policy, should require a dif-
ferent clause or, at least, should have a different clause as a model.initiation fees and periodic dues or (ii) servicefees which in the case of a regular service fee
payer shall be equal to the Union™s initiation fees
and periodic dues and in the case of an objecting
service fee payer shall be the proportion of the
initiation fees and dues corresponding to the pro-
portion of the Union™s total expenditures that sup-
port representational activities.In all other respects, the second revised settlementagreements are the same as the revised settlement
agreements previously approved by the Board in
Group Health II.5The Employer and the Union assert that they havenegotiated the new union-security language for inclu-
sion in their collective-bargaining agreement in order
to settle this case without additional litigation. They
maintain that the additional explanatory language
meets the standard for union-security clauses set forth
in the Sixth Circuit™s Buzenius decision even on themost strict reading of the that case. They assert that
approval of the second revised settlement agreements
will further all the interests protected by the NLRA,
most particularly, the interest in the prompt settlement
of disputes arising under the Act on just and reason-
able terms.The General Counsel has also urged the Board toapprove the agreements, on the grounds that they com-
pletely remedy all the complaint allegations under ex-tant Board law.6The Charging Party urges rejection ofthe agreements, arguing that the first sentence of the
amended union-security clause is illegal, overbroad,
and unenforceable under Communication Workers v.Beck7and Pattern Makers v. NLRB,8and complieswith neither the letter nor the spirit of Buzenius.Approval of the Second RevisedSettlementAgreements
Given the age of this case and its procedural pos-ture,9we have now determined that this case is not theappropriate vehicle in which to address the issue raisedby the Sixth Circuit™s Buzenius decision.10Rather,after careful consideration, the Board has decided to
grant the motion to amend the settlement agreements
and to approve the second revised settlement agree-
ments. We find that they are reasonable and appro-
priate under Independent Stave, 287 NLRB 740(1987), and they conform to the intent of the Eighth
Circuit™s decision in Bloom.In Independent Stave the Board set forth the factorsit would examine in determining whether to approve a
settlement agreement:(1) whether the charging party(ies), the respond-ent(s), and any of the individual
discriminatee(s) have agreed to be bound, and the
position taken by the General Counsel regarding
the settlement; (2) whether the settlement is rea-
sonable in light of the nature of the violations al-
leged, the risks inherent in litigation, and the
stage of the litigation; (3) whether there has been
any fraud, coercion, or duress by any of the par-
ties in reaching the settlement; and (4) whether
the respondent has engaged in a history of viola-
tions of the Act or has breached previous settle-
ment agreements resolving unfair labor practice
disputes.287 NLRB at 743. Applying these factors and consid-ering all the circumstances, we have determined that
the second revised settlement agreements effectuate the
purposes and policies of the Act.The Respondents have agreed to be bound by thesecond revised settlement agreements, and the General
Counsel urges their approval. As we noted in our ear-
lier decision, although the Charging Party opposes the
revised settlements, where the other factors in Inde-pendent Stave are met and where the other parties inthe case agree to be bound to the settlements, the
Board is not precluded from approving a settlement
agreement over the objections of a charging party. See,
e.g., Shine Building Maintenance, 305 NLRB 478(1991).We find that the other factors in Independent Staveare met. The revised settlements are reasonable in light
of the nature of the violations alleged, the risks inher-
ent in litigation, and the stage of the litigation. In addi-tion, there is no allegation by any party that the second
revised settlement agreements are a product of fraud,
coercion, or duress, nor is there any evidence that the
Respondents have engaged in a history of violations ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00343Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Bloom, 30 F.3d at 1004Œ1005 (citations omitted; emphasis in theoriginal).12California Saw & Knife Works, 320 NLRB 224 (1995), enfd.133 F.3d 1012 (7th Cir. 1998).13The Eighth Circuit, in fn. 2 of its decision, indicated that ‚‚hav-ing concluded that the Board should not have approved the settle-
ment agreements because they do not expunge the union security
clause, we need not consider the other grounds upon which Bloomchallenges the agreements.™™ 30 F.3d at 1005 fn. 2.14See Gilpin v. American Federation of State, County, & Munici-pal Employees, AFLŒCIO, 875 F.2d 1310, 1314Œ1316 (7th Cir.1989).the Act or have breached previous agreements resolv-ing unfair labor practice disputes.The Union-Security Clause LanguageIn addition, as was the case with the first revisedsettlement agreements, we find that the concerns about
the original settlements expressed by the Eighth Circuit
in Bloom have been rectified. First, we note that thelanguage objected to by the court has been deleted and
different language substituted. The Charging Party ar-
gues that the substitute language is as unacceptable
under Bloom as the ‚‚members in good standing™™ lan-guage in the original settlements because the statement
that ‚‚[a]ll Employees ... shall, as a condition of con-

tinued employment, become and remain members of
the Union™™ continues to mislead employees as to their
right to refrain from joining the union.We disagree. The reason given by the Eighth Circuitfor requiring expunction of the ‚‚members in good
standing™™ language is that this language in the union-
security clause was unlawfully interpreted and applied.
The amended union-security clause now present in the
collective-bargaining agreement has not been unlaw-
fully interpreted or applied, and gives an additional ex-
planation of what the limits of an employee™s financialobligations to the Union are. Further, this additional
explanatory language meets the court™s concern that
‚‚employees subject to a union-security clause cannot
be obligated as a condition of their employment to pay
all union dues and initiation fees ....™™
11Theamended union-security clause provides notice to the
employees in their collective-bargaining agreement that
they need not pay full union dues and fees.Contrary to our dissenting colleague, we do notview approval of the second amended settlement agree-
ments as inconsistent with the law of the case estab-
lished by the Eighth Circuit on the theory that the
clause is ‚‚misleading.™™ We do not understand the
court to have insisted that the only possible lawful
clause would be one that eschews the literal language
of the statute. Rather, as we understand it, the court
was concerned that the temporary posting of an ex-
planatory notice would not suffice to make employees
aware of the ‚‚lawful extent of their union obligation™™
after the posting period had ended. The second amend-
ed settlement agreements incorporate a clause with an
explanation of ‚‚the lawful extent of [the employees™]
union obligation™™ and that explanation will remain in
the clause so long as it is in effect.In addition, current Board law requires that newlyhired employees be given notice of their Beck rightsbefore or at the time the union seeks to obligate themunder a union-security provision.12Accordingly, as wenoted in our earlier decision, ‚‚as new employees enter
the unit, they will introduce into the unit a continuing
awareness of Beck rights.™™ With the removal from thecollective-bargaining agreement of the language that
the court held had been unlawfully interpreted and ap-
plied, the presence in the collective-bargaining agree-
ment of language describing the limits of employees™
financial obligations to the Union, the written notice
sent out to each unit member that the language has
been expunged and new language substituted, and the
requirement under Weyerhaeuser that all unit employ-ees be notified of their Beck rights, we believe that thecourt™s concerns about the adequacy of a temporary
notice posting have been met.Scope of the RemedyWe adhere to our earlier decision in 323 NLRB No.31 regarding the scope of the remedy. As we found
there, although the Charging Party argues that all unit
employees should be reimbursed for all dues and initi-
ation fees paid to the Union since June 23, 1991,13there is no evidence that any employee, other than the
Charging Party, suffered any economic loss because of
reliance on the provisions of the union-security clause.
The second revised settlement agreements indicate that
the Charging Party has been reimbursed all dues and
fees that were unlawfully withheld from his wages.
Further, the second revised settlements do provide that
all employees who became members of the Union dur-
ing the statutory limitation period may become non-
members, and such nonmembers may register an ob-
jection to full dues and fees and if they do so, will be
reimbursed for that portion of the dues and fees they
have paid that are not attributable to the Union™s rep-
resentational activities.In Weyerhaeuser, the respondents excepted to thejudge™s recommended remedial requirement that the
union reimburse the charging party for all dues col-
lected since his resignation from membership and fil-
ing of a Beck objection. The Board held that the unionwas required to reimburse only those dues determined
to be in excess of the amount that the union could law-
fully collect under Beck. 320 NLRB at 349 fn. 4.14Accordingly, in light of all these factors, we find thatthe scope of the remedy set forth in the second revised
settlement agreements is adequate and that it will ef-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00344Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 345GROUP HEALTH, INC.15Our concurring colleague has set forth his broad views concern-ing the language that can lawfully be used in a union-security clause.
We agree that the Board should address that issue. We do not agree
that this is an appropriate case in which to do so.As our colleague knows, the Board now has before it cases inwhich the issue can be addressed and resolved. Further, in those
cases, the Board can, and will, receive the views of all parties and
interested amici. We believe that this open and deliberative process
will help us to formulate intelligent and practical guidance for
unions, employers, and employees who are covered by the Act.By contrast, the instant case is not an appropriate vehicle for re-solving this issue. As discussed supra, the narrow question in this
case is whether the settlement agreements are acceptable within the
parameters of Independent Stave and the circuit court law of thiscase. Our colleague agrees that the settlements are acceptable. the
difference between us is that he would go further than is necessary
for the disposition of this case, while we would await full briefing
by all interested parties and amici in an appropriate case.1324 NLRB No. 149, slip op. at 6Œ8 (Oct. 31, 1997). I set forththis view initially in Teamsters Local 443 (Connecticut LimousineServices), 324 NLRB No. 105, slip op. at 6Œ7 (Oct. 2, 1997) (Chair-man Gould, dissenting).2As set forth more fully in my concurrence in Monson Trucking,however, I disagree with the Sixth Circuit™s reliance in Buzenius v.NLRB, 124 F.3d 788 (6th Cir. 1997), revg. Paperworkers Local 1033(Weyerhauser Paper Co.), 320 NLRB 349 (1995), on Pattern Mak-ers, 473 U.S. 95, 104Œ106 (1985), and I would, for the reasons stat-ed in Monson, supra, slip. op. at 6Œ7, reverse the Board™s holdingin Machinists Local 1414 (Neufeld Porsche-Audi), 270 NLRB 1330(1984), to which the Court deferred.3See, e.g., DOL v. Aluminum & Glass Workers Local 20, 941F.2d 1172, 1174, (11th Cir. 1991), where a local union constitution
defines ‚‚members in good standing™™ as ‚‚[a]ll dues (except current
month™s dues), fines, reinstatement fees, and assessments, must be
paid in full not later that the adjournment of the nomination meet-
ing.™™ See also Graphic Arts International Union Local 32B, 250NLRB 850, 854Œ855 (1980); Bay Area Typographical Local 21(Northwest Publications), 218 NLRB 812, 814 (1975); and UnionStarch & Refining Co., 87 NLRB 779, 780 (1949), enfd. 186 F.2d1008 (7th Cir. 1951). Cf. Macaluso, The NLRB ‚‚Opens the Union,™™Taft-Hartley Style, 36 Cornell L. Q. 443 (1951). Such definitions of‚‚good standing™™ are likely to lead employees to believe that this
language in a union-security clause requires much more than the
payment of periodic dues and initiation fees. As the Board itself has
noted, ‚‚it is likely that employees unversed in the intricacies of Sec-
tion 8(a)(3) and interpretive decisions will literally interpret the
clause as requiring full membership and all attendant financial obli-
gations, e.g., assessments. At a minimum, they will be confused
about their obligations.™™ Electrical Workers IUE Local 444(Paramax Systems), 311 NLRB 1031, 1037 (1991), enf. denied subnom Electronic Workers IUE v. NLRB, 41 F.3d 1552 (D.C. Cir.1994).4373 U.S. 734 (1963).fectuate the purposes and policies of the Act to ap-prove the second revised settlement agreements.15ORDERThe Board, having duly considered the matter, or-ders that the General Counsel™s motion is granted and
the complaint is dismissed in its entirety, and the case
is remanded to the Regional Director for Region 18 for
further appropriate action.CHAIRMANGOULD, concurring.I agree with the majority™s decision to grant the mo-tion to amend the settlement agreements and to ap-
prove the agreements and dismiss the complaint. Con-
trary to my colleagues™ assertion, however, this is anappropriate forum in which to address my partial adop-
tion of the Buzenius rationale in my concurring opin-ion in Monson Trucking.1I am of the view that theBoard should adopt my concurring opinion in MonsonTrucking, that union-security clauses requiring unit em-ployees to become ‚‚members™™ or ‚‚members in good
standing,™™ without concurrent definition, are facially
invalid under the National Labor Relations Act.2The present controversy over the permissible lan-guage of union-security clauses comes as no surprise
to anyone who has been involved in labor law for any
length of time. As a practitioner and an academic in
the field since 1961, it has long been apparent to me
that the area of union-security clauses is fraught with
obfuscation and ambiguity. The Board is responsible
for a good deal of the problem as a result of its 1958decision in Keystone Coat, Apron & Towel, 121 NLRB880. That case set forth a ‚‚model™™ union-security
clause which stated in part that ‚‚[i]t shall be a condi-
tion of employment that all employees of the Em-
ployer covered by this agreement ... shall ... be-

come and remain members in good standing in the
Union.™™ The Board deemed this language to be the
maximum permissible in conformity with the require-
ments of the Act. Id. at 885.The use of the term ‚‚members in good standing™™implies that actual ‚‚full™™ membership in the union is
required in order to retain one™s employment, some-
thing that has long been recognized as contrary to what
the Act permits. Indeed, insofar as some unions require
their members to be ‚‚members in good standing™™ for
reasons unrelated to the periodic payment of dues and
initiation fees (for instance, as it relates to attending
meetings and payment of assessments and fines),3Key-stone is inconsistent with an interpretation of our stat-ute which prohibits the conditioning of employment
upon considerations other than the payment of periodic
dues and initiation fees, let alone the present interpre-
tation discussed, infra, under which unions and em-
ployers are precluded from requiring full membership.As early as 1954, however, even prior to Keystone,the Supreme Court stated in dicta that the ‚‚legislative
history clearly indicates that Congress intended to pre-
vent utilization of union security agreements for any
purpose other than to compel payment of union dues
and fees.™™ Radio Officers v. NLRB, 347 U.S. 17, 41(1954). In 1963, the Supreme Court in NLRB v. Gen-eral Motors,4held that membership within the mean-ing of Section 8(a)(3) does not consist of full member-
ship but consists exclusively of the obligation to pay
periodic dues and initiation fees as a condition of em-
ployment under a valid union-security clause. The
Court stated that: ‚‚™Membership™ as a condition ofVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00345Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5See Atleson, Union Fines and Picket Lines: The NLRA andUnion Disciplinary Power, 17 U.C.L.A. L.Rev. 681 (1970);Christensen, Union Discipline Under Federal Law: Institutional Di-lemmas in an Industrial Democracy, 43 N.Y.U. L.Rev. 227 (1968);Gould, Some Limitations Upon Discipline Under the National LaborRelations Act: The Radiations of Allis Chalmers, 1970 Duke L.J.1067; Silard, Labor Board Regulation of Union Discipline AfterAllis-Chalmers, Marine Workers, and Scofield, 38 Geo. Wash.L.Rev. 187 (1969); and Wellington, Union Fines and Workers™Rights, 84 Yale L.J. 1022 (1976).6487 U.S. at 762Œ763 (quoting Ellis v. Railway Clerks, 466 U.S.435, 448 (1984)).7In Paperworkers Local 1033 (Weyerhaeuser Paper Co.), 320NLRB 349 (1995), the Board held that, without regard to the precise
language of a union-security clause, union members, as well as non-
members, must receive notice of their Beck and General Motorsrights in order to assure that they had not been mislead to believethat payment of full dues and assumption of full membership is re-
quired under a union-security clause. Id. at 350.8See my speech ‚‚Campaign Finance Reform and the Union DuesDispute Under Beck,™™ given October 8, 1997, to the Iowa Chapter
of the Industrial Relations Research Association. 195 DLR E-1 (Oct.
9, 1997).employment is whittled down to its financial core.™™ Id.at 742. The view that full membership is not required
was reiterated by the Court only 4 years later in NLRBv. Allis Chalmers Mfg. Co., 388 U.S. 175 (1967). In-deed, it formed the basis for the Court™s findings that
it was lawful to impose union discipline on full mem-
bers. The Court recognized that the lawfulness of a
union™s ability to assess penalties against employees it
represents is wholly dependent on whether the em-
ployee has voluntarily chosen to accept the obligations
of membership.5Despite this clear statement by the Court that fullmembership cannot be compelled as a condition of em-
ployment, neither unions, employers, nor the Board
have undertaken to change or refine the standard lan-
guage of most union-security clauses, as set forth in
Keystone: that employees must become and remain‚‚members™™ or ‚‚members in good standing.™™In Beck v. Communication Workers of America, 487U.S. 735 (1988), the Court upheld the right of non-
member unit employees to object to paying through
union dues and initiation fees for expenditures that are
not germane to collective bargaining and contract ad-
ministration. The Court revisited the meaning of
‚‚membership™™ under Section 8(a)(3), and held that the
most that may be required under Section 8(a)(3) is the
payment of ‚‚those fees and dues necessary to ™perform-
ing the duties of an exclusive representative of the em-
ployees in dealing with the employer on labor-manage-
ment issues.™™™6In the wake of Beck, the Board addressed the‚‚member in good standing™™ language, and found that
it was ambiguous. In Electrical Workers IUE Local444 (Paramax Systems), 311 NLRB 1031 (1991), enf.denied sub nom Electronic Workers IUE v. NLRB, 41F.3d 1552 (D.C. Cir. 1994), the Board found that the
union had violated its duty of fair representation by
maintaining a union-security clause requiring that em-
ployees become and remain ‚‚members of the Union in
good standing™™ as a condition of employment, without
apprising them of their General Motors rights. TheBoard also specifically rejected the model clause in
Keystone, because of its finding that the phrase ‚‚mem-bership in good standing™™ is ambiguous. Id. at 1041.
The Board indicated that, in view of that ambiguity, a
union was required to give employees notice as towhat their obligations were, but did not find the clauseto be facially unlawful or offer a new model for an ap-
propriate union-security clause.7Thus, the clause hascontinued to be used.As I have noted before, even today, many workersand employers do not understand that ‚‚membership™™
is what the Supreme Court has defined it to be in its
1963 General Motors holding.8Indeed, the Board™sfailure to do more to correct the misimpression of this
term has allowed unions and employers to perpetuate
it, and thus reap the benefits of the confusion over the
use of the word ‚‚membership™™ in union-security
clauses. By failing to require the parties to accurately
define this word, the Board has permitted unions and
employers to mislead the employees it represents into
believing that they must join the union or lose their
jobs. Any such scheme to keep employees uninformed
about their rights is at odds with traditional concepts
of trade unionism, that is, the protection and defense
of the worker from exploitation and unfair or arbitrary
treatment. In this regard, unions and employers have
been permitted to sow confusion to the disadvantage of
those which unions have a duty to represent fairly, and
the Board, by failing to adopt my views in Monsontoday, continues to be their accomplice.As Judge Posner noted in Wegscheid v. Auto Work-ers Local 2911, 117 F.3d 986, 991 (7th Cir. 1997):[N]othing we have said has been intended to sug-gest that unions and employers have the privilege
to incorporate the language of section 8(a)(3) of
the NLRA into their collective bargaining agree-
ments if the consequence is to mislead the em-
ployees. This language does not mean what it
says, and if its inclusion without appropriate qual-
ification misleads employees, either by itself or in
conjunction with other misleading representations,
the union cannot hide behind the fact that it is,
after all, the words of Congress that it is repeat-
ing.The point is that ‚‚membership™™ must be defined.Member Brame, in dissent, relies upon Judge Posner™s
opinion to state that the settlement agreements are defi-
cient because they speak in terms of ‚‚membership.™™
But this is what the Act itself states and what all Su-
preme Court authorities alluded to above have done.
Thus, the dissent contradicts the statutory language asVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00346Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 347GROUP HEALTH, INC.9See my dissent in Flint Iceland Arena, 325 NLRB No. 43 (Jan.23, 1998), where I also urge the diminishment of potentially waste-
ful litigation within the context of non-Board settlements. Illustrative
of a decision which substantially diminished litigation through its
broad and clear mechanical rule relating to jurisdiction was Manage-ment Training, 317 NLRB 1355 (1995). The doctrine in Manage-ment Training has been approved in Teledyne Economic Develop-ment v. NLRB, 108 F.3d 56 (4th Cir. 1997), and in Pikeville UnitedMethodist Hospital v. NLRB, 109 F.3d 1146 (6th Cir. 1997), wherewe asserted jurisdiction over private employers. Consistent with this
view, I have also advocated the promotion of voluntary recognition
agreements in order to avoid unnecessary litigation. See Smith™sFood & Drug Centers, 320 NLRB 844, 847Œ848 (1996) (Gould, W.,concurring). The Board has concurred with this approach in its pro-
motion of settlement agreements negotiated where a decertification
petition has been filed and an incumbent union has an established
relationship with the employer. Douglas-Randall, Inc., 320 NLRB431 (1995).10NLRB v. General Motors, supra.used and defined by the Court for four and one-halfdecades. The fact that the second revised settlement
agreements™ language mirrors the statute and reflects
the judicially approved definition of the statutory term
‚‚membership,™™ is why the settlements are compatible
with the Act.To reason, as does the dissent, Congress would haveto remove the word ‚‚membership™™ from Section
8(a)(3). This Board must interpret the Act as written.As stated above, there are thoseŠboth employersand employeesŠwho may not fully understand the
legal nuances concerning the term ‚‚membership.™™ For
some who are engaged in the field of labor law, there
is no mystery to the term. But, for the Board to allow
the term ‚‚membership™™ to go undefined merely per-
petuates the illusion that full union membership is a re-
quirement of employment, a requirement completely
inconsistent with the Act™s standards, as fashioned by
the Supreme Court in numerous interpretations. It is
time for the Board to put an end to this confusion and
frankly state that membership undefined is inherently
ambiguous at best and misleading at worst. To state
this obvious, yet still unaccepted, point (unaccepted by
the Board, that is) is to dramatize anew the fact that
the Emperor, who tolerates contract clauses in which
‚‚membership™™ is left undefined, has no clothes!The present case provides the Board with the oppor-tunity to correct the mistake it made 40 years ago in
Keystone Coat, and to clarify for unions, employersand employees alike what the permissible requirements
are under a union-security clause in terms of employ-
ees™ obligations to a union. It is the Board™s duty to
give guidance to the public as to what is acceptable
under the Act, and in so doing, diminish the potential
for wasteful litigation that is now present in this area.9In my view, the Board should do so today, both byadopting the views set forth in my concurring opinion
in Monson, and by setting forth a new model union-security clause as a ‚‚safe harbor™™ for unions and em-
ployers who wish to comply with the requirements of
the Act. In this regard, I propose the following as amodel union-security clause in collective-bargainingagreements:On or after the thirtieth day (or eighth day ifan 8(f) prehire agreement) following the begin-
ning of employment, the effective date of this
agreement, or the execution date of this agree-
ment, whichever is later, every employee covered
by this agreement shall, as a condition of employ-
ment, become and remain a member of the Union.
Membership as used herein shall mean only the
obligation to pay periodic dues and initiation fees
uniformly required, or, in the event that the em-
ployee objects to the payment of full dues and ini-
tiation fees, only the obligation to pay periodic
dues and initiation fees related to representational
costs.A clause such as this clearly informs the readerŠlay people, lawyers, and labor relations experts alikeŠ
that ‚‚member™™ as used therein is a term of art that
requires only a financial commitment from the em-
ployee. This information is essential to enable employ-
ees to make an informed choice about their financial
commitment to the union. I believe that adoption of
such a model clause would be helpful to and necessary
for practitioners, employees, and employers, and would
begin to rectify the problems created by Keystone. Ideeply regret my colleagues™ reluctance to adopt my
concurring opinion in Monson Trucking, and to joinme in adopting a model clause to guide the public in
this area.My colleagues in the majority state that by urgingthe acceptance of my position in Monson Trucking andby setting forth a new model union-security clause, I
am going beyond what is necessary for the disposition
of this case. However, the Supreme Court spoke un-
equivocally on these issues 35 years ago,10and madeit clear for all to see how lawful membership require-
ments must be defined. Therefore, I see no reason to
wait for another case in order to address them. In addi-
tion, I see no reason to delay a decision so that the
Board can receive further briefs on the issue in order
to ‚‚formulate intelligent and practical guidelines for
unions, employers and employees.™™Moreover, this is not a case of first impression forthe Board, which, as Justice Frankfurter aptly stated, is
‚‚equipped with its specialized knowledge and cumu-
lative experience.™™ San Diego Bldg. Trades v.Garmon, 359 U.S. 237, 242 (1959). The Board™s ex-pertise has been chronicled by the Court on countless
occasions. See, e.g., NLRB v. Erie Resistor, 373 U.S.221, 236 (1963); Fall River Dyeing Corp. v. NLRB,482 U.S. 27, 42 (1987); NLRB v. Town & CountryElectric, 516 U.S. 85 (1995); Auciello Iron Works v.NLRB, 517 U.S. 781 (1996); Holly Farms Corp. v.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00347Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Bloom v. NLRB, 30 F.3d 1001 (1994).2Id. at 1004.3Id. at 1005.4Id.5Id.6373 U.S. 734, 742 (1963); see Pattern Makers™ League v. NLRB,473 U.S. 95 (1985); Communications Workers v. Beck, 487 U.S. 735(1988).NLRB, 517 U.S. 392 1406 (1996); and Allentown MackSales v. NLRB, Docket No. 96-795, slip op. at p. 4(Jan. 26, 1998).Additionally, this issue has been with the Boardsince Keystone, and the public has been without guid-ance as to lawful union-security clause language since
Paramax issued. Further, the issues here have alsobeen thoroughly and thoughtfully addressed by various
courts of appeals. The Board in fact requested that this
case be remanded by the Eighth Circuit in order to do
exactly what I have done in my concurrenceŠaddress
the impact of Buzenius on Board law. It is the Board™sresponsibility to act quickly and definitively in order to
effectuate the purposes of the Act. And, as the expert
agency, it is the Board™s obligation so to do.Accordingly, although I join my colleagues in grant-ing the motion to amend the settlements and approving
the settlement agreements, I do so because I believe
that the union-security clause presented by the amend-
ed settlements is in accord with my views as set forth
in Monson Trucking, as well as with the holdings ofBuzenius and Bloom, and because the clause is in ac-cord with the standard the Board should adopt as its
own, i.e., that union-security clauses requiring that an
employee be a ‚‚member™™ or ‚‚member in good stand-
ing,™™ without concurrent definition of those terms, are
facially invalid.MEMBERBRAME, dissenting.I would not approve the settlement agreements inthis case, both because they fail to remedy defects ex-
plicitly identified by the court of appeals, and because
they would put the Board in the business of issuing ad-
visory opinions in unfair labor practice proceedings
without litigation of the issues.The controversy here originally stemmed from thefollowing union-security clause in the Respondents™
collective-bargaining agreement:All Employees of the Employer subject to theterms of this Agreement shall, as a condition of
continued employment, become and remain mem-
bers in good standing in the Union, and all such
Employees subsequently hired shall make applica-
tion and become members of the Union within
thirty-one (31) days.The Eighth Circuit, in reversing the Board™s ap-proval of settlement agreements that did not alter this
contract language,1concluded that the language was‚‚misleading™™2and ‚‚overly broad,™™3conveying toemployees that, in order to keep their jobs, they must
acquiesce to the clause™s literal requirement, i.e., be-
come union members. Further, the court found that theclause had been ‚‚unlawfully interpreted and ap-plied.™™4Therefore, the court held, inter alia, that ‚‚anadequate remedy [of the alleged violation of Section
8(b)(1)(A)] ... requires expunction of the offending

clause.™™5Now the parties, other than the Charging Party, seekBoard sanction for revised settlement agreements ex-
pressly incorporating a newly negotiated contractual
union-security clause:All employees of the Employer subject to theterms of this Agreement shall, as a condition of
continued employment, become and remain mem-
bers in the Union, and all such Employees subse-
quently hired shall become members of the Union
within thirty-one (31) calendar days, within the
requirements of the National Labor Relations Act.
Union membership is required only to the extent
that Employees must pay either (i) the Union™s
initiation fees and periodic dues or (ii) service
fees which in the case of a regular service fee
payer shall be equal to the Union™s initiation fees
and periodic dues and in the case of an objecting
service fee payer shall be the proportion of the
initiation fees and dues corresponding to the pro-
portion of the Union™s total expenditures that sup-
port representational activities.This new contract provision suffers from the sameinfirmities condemned by the court in Bloom. TheBloom court found the previous contract language mis-leading, and the new clause similarly misleads employ-
ees regarding their union-security obligations. Al-
though the settlement agreements respond to the letter
of the court™s earlier decision by expunging the pre-
vious contract language, they fail to address the court™s
more fundamental concern that the union-security pro-
vision of a collective-bargaining agreement enlighten
rather than confuse employees concerning the extent of
their obligations to their bargaining representative.The new clause begins with essentially the samefirst sentence as the unlawful clause and warns em-
ployees that they are required to become ‚‚members™™
of the Union. It thus misstates existing law regarding
the obligations of employees toward their bargaining
representative. Thirty-five years ago, in the landmark
case NLRB v. General Motors,6the Supreme Courtheld that under the second proviso of Section 8(a)(3),
which authorizes union-security arrangements, ‚‚the
burdens of membership upon which employment may
be conditioned are expressly limited to the payment of
initiation fees and monthly dues.™™ More recently, the
Board and courts have repeatedly found that union-se-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00348Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
 349GROUP HEALTH, INC.7See, e.g., Electrical Workers IUE Local 444 (Paramax Systems),311 NLRB 1031 (1993), enf. denied 41 F.3d 1532 (D.C. Cir. 1994);
Wegscheid v. Auto Workers Local 2911, 117 F.3d 986 (7th Cir.1997); Buzenius v. NLRB, 124 F.3d 788 (6th Cir. 1997).8117 F.3d at 990. In Buzenius, supra, the Sixth Circuit similarlyfound: ‚‚To permit the [collective-bargaining agreement] to say what
it cannot literally mean does violence both to the Act™s policy of
voluntary unionism and to principles of contract interpretation.™™ 124
F.3d at 792.curity clauses providing that employees must becomeunion members are misleading to bargaining unit em-
ployees.7In Wegscheid, the Seventh Circuit found theclause at issue misleading even though it was ‚‚a close
paraphrasing™™ of the language of the second proviso.
Chief Judge Posner, writing for the majority, ex-
plained:True, it is a close and accurate paraphrase of thestatute, read literally; but ... the Supreme Court

has glossed the statute to change its literal mean-
ing, indeed virtually to invert it. Read literally,
section 8(a)(3) authorizes the collective bargaining
agreement to compel all the employees in the bar-
gaining unit to join the union and pay the full
union dues. As construed judicially, it authorizes
no such thing; all that the collective bargaining
agreement can require is the payment of the agen-
cy fee. This has been settled law for some time,
and the only realistic explanation for the retention
of the statutory language in collective bargaining
agreements, as the courts have observed, is to
mislead employees about their right not to join
the union.8I agree with Judge Posner™s assessment. In my view,
the incremental approach taken by the Respondents
here, making small modifications to their contract lan-
guage but at the same time retaining the apparent re-
quirement of membership, can, as Judge Posner feared,
have no other purpose and effect than to mislead em-
ployees to deprive them of their General Motorsrights.Moreover, the remaining provisions of the newclause cannot cure the defect of the opening sentence
and may, in fact, exacerbate its unlawful effect. By
stating that ‚‚membership is required only to the extent
that,™™ the second sentence implies that the categories
of ‚‚regular service fee payer™™ and ‚‚objecting service
fee payer™™ describe different levels of membership,rather than alternatives to membership. Nowhere doesthe clause inform, or even suggest to employees, that
they may choose to be nonmembers, a vital right ex-plicitly protected by Section 7 of the Act, and that a
nonmember merely owes a certain financial obligation
to the Union, which may be satisfied in either of two
ways. Furthermore, the Board should not rationalize
away this defect by finding that the Respondents, hav-
ing misinformed employees of their obligations in the
first sentence, adequately remedy the unlawful effect in
the ‚‚fine print.™™The approval of settlement agreements containingthis language represents a step backward in the
Board™s efforts to define and elucidate the rights and
obligations of employees with respect to their bargain-
ing representatives and the duties of unions toward the
employees they represent and whose financial support
they can require under the narrow authority conferred
by the Act. This result cannot be reconciled with the
clear message of recent court decisions, including that
of the Eighth Circuit in Bloom.Moreover, by approving the settlement agreements,the majority essentially permits the Union to make an
‚‚end run™™ around its responsibilities to unit employ-
ees by seeking, and now obtaining, the Board™s impri-matur on language that, if litigated based on an alleged
violation of Section 8(b)(1)(A), would be deemed a
breach of its statutory obligation. In my view, it is un-
wise for the Board to permit the settlement process to
become a mechanism for obtaining the Board™s impri-
matur, in advance and without the benefits of litiga-
tion, on language that may be the subject of future un-
fair labor practice proceedings.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00349Fmt 0610Sfmt 0610D:\NLRB\325.038APPS10PsN: APPS10
